902 F.2d 1566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeannette PEREZ, Plaintiff-Appellant,v.Thomas K. TURNAGE, Administrator, Veterans AdministrationAgency, Durham, North Carolina, Defendant-Appellee.
No. 89-2152.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 20, 1990.Decided April 26, 1990.Rehearing Denied May 31, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., District Judge.  (C/A No. 88-1225-D-C)
Jeannette Perez, appellant pro se.
Harry L. Hobgood, Office of the United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
MOTION TO APPOINTMENT COUNSEL DENIED;  AFFIRMED.
Before WIDENER, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jeannette Perez appeals from the district court's order which dismissed her action brought pursuant to 29 U.S.C. Sec. 621 et seq. and Title VII, 42 U.S.C. Sec. 2000e.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny appellant's motion for appointment of counsel and affirm on the reasoning of the district court.  Perez v. Turnage, C/A No. 88-1225-D-C (M.D.N.C. July 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
MOTION TO APPOINTMENT COUNSEL DENIED;  AFFIRMED.